Opinion issued August 13, 2015.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00728-CR
                           ———————————
                   KENNETH RAY MCCLAIN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 13-DCR-062739



                       MEMORANDUM OPINION

      Appellant, Kenneth Ray McClain, attempts to appeal from a December 6,

2013 judgment nunc pro tunc. We dismiss the appeal for want of jurisdiction.
      Pursuant to an agreement with the State that punishment be capped at

confinement for ten years, appellant pleaded guilty to the offense of aggravated

assault with a deadly weapon.1 On October 14, 2013, the trial court signed a

judgment of conviction for the third-degree felony offense of assault with a deadly

weapon and assessed appellant’s punishment at confinement for two years. On

December 6, 2013, the trial court signed a judgment nunc pro tunc, modifying and

reforming the October 14, 2013 judgment to reflect a conviction for the

second-degree felony offense of aggravated assault with a deadly weapon and a

finding of the use of a deadly weapon, to wit, a knife. The judgment nunc pro tunc

stated that the remainder of the October 14, 2013 judgment and sentence remained

in effect and was incorporated in the December 6, 2013 judgment nunc pro tunc.

On August 25, 2014, appellant filed a pro se notice of appeal, seeking an out-of-

time appeal.

      We lack jurisdiction over appellant’s attempted appeal. We cannot exercise

jurisdiction over an appeal without a timely filed notice of appeal. See TEX. R. APP.

P. 26.2(a); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The time for

perfecting an appeal from a judgment nunc pro tunc runs from the date of that

judgment. See Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App. 2012).

1
      See TEX. PENAL CODE ANN. § 22.02 (West 2011).



                                         2
Here, the trial court signed the judgment nunc pro tunc on December 6, 2013.

Appellant’s notice of appeal, filed on August 25, 2014, was untimely.

      Further, only the Texas Court of Criminal Appeals has jurisdiction in final

post-conviction felony proceedings, which are governed by Article 11.07 of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2014); see also Padieu v. Ct. App. of Tex., Fifth Dist., 392 S.W.3d
115, 117–18 (Tex. Crim. App. 2013) (citing TEX. CODE CRIM. PROC. ANN. art.

11.07 (West Supp. 2014); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim.

App. 1985)); Olivo, 918 S.W.2d at 525 n.8. “Courts of appeals have no jurisdiction

over post-conviction writs of habeas corpus in felony cases. Article 11.07 contains

no role for the courts of appeals.” In re Briscoe, 230 S.W.3d 196, 196 (Tex.

App.—Houston [14th Dist.] 2006, orig. proceeding) (internal citations omitted).

We have no jurisdiction over his appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3